Exhibit (a)(1)(x) Amended and RestatedOffer to Purchase for CashAll Outstanding Shares of Common Stockof NATIONAL INTERSTATE CORPORATION at$30.00 Net Per Shareby GREAT AMERICAN INSURANCE COMPANY a Wholly-Owned Subsidiary of AMERICAN FINANCIAL GROUP, INC. THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, EASTERN TIME, ON MARCH 6, 2014, UNLESS THE OFFER IS EXTENDED February 21, 2014 To Our Clients: Enclosed for your consideration is the Offer to Purchase, dated February 5, 2014 (as amended and supplemented by the Amended and Restated Offer to Purchase, dated February 21, 2014, the Offer to Purchase ), and a related Letter of Transmittal (which, together with any amendments or supplements thereto, collectively constitute the Offer ) in connection with the Offer by Great American Insurance Company, an Ohio corporation (or any permitted assignee thereof, Purchaser ) and a wholly-owned subsidiary of American Financial Group, Inc. (
